DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-5, 9-13, and 15 in the reply filed on 11 Jun. 2019 is acknowledged.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“flow path member” of claim 1 with the generic place holder “member” and the function of allowing a liquid to pass;
“colliding part” of claim 1 with the generic placeholder “part” and the function of generating minute bubbles;
“upstream flow path member” of claim 3 with the generic placeholder “member” and the function of providing a path to flow in an upstream side;
“downstream flow path member” of claim 3 with the generic placeholder “member” and the function of providing a path to flow in a downstream side;
“inserting part” of claim 5 with the generic placeholder “part” and the function of being inserted into the inserted part;
“inserted part” of claim 5 with the generic placeholder “part” and the function of receiving the insertion part;
“deformed part” of claim 5 with the generic placeholder “part” and the function of deforming;
“upstream flow path member” of claim 12 with the generic placeholder “member” and the function of providing a path to flow in an upstream side;
“downstream flow path member” of claim 12 with the generic placeholder “member” and the function of providing a path to flow in a downstream side;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The 13 claim limitation of the “narrowing part” is not interpreted under 112f because the term “narrowing” provides sufficient structure and the limitation does not include a function.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations
“flow path member” of claim 1;
“colliding part” of claim 1;
“upstream flow path member” of claims 3 and 12;
“downstream flow path member” of claims 3 and 12;
“inserting part” of claim 5;
“inserted part” of claim 5;
“deformed part” of claim 5;
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3-5, 9-13, and 15 depend upon claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-4, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. US 2014/0151470 (hereafter Katou).

Regarding claim 1, Katou teaches a minute bubble generator (Fig 2, ¶22 fine bubbles) comprising:
a flow path member (2c) including a flow path (path for water shown in Fig 2) allowing a liquid to pass therethrough (¶82-83); and
a colliding part (3) provided in the flow path and generating minute bubbles in the liquid passing through the flow path by locally reducing a cross sectional area of the flow path (¶82-83),
the colliding part being provided closer to a downstream end relative to a lengthwise center of the flow path (as shown in Fig 1-2).
Katou does not state where the colliding part being formed integrally with the flow path member.
MPEP §2144.04 V B states that multiple parts which are secured rigidly together would be an obvious design choice to make integral. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colliding part (3) and flow path member (6) of Katou by forming the parts integrally as a matter of obvious design choice (MPEP §2144.04 V B).



Regarding claim 4, Katou teaches all the limitations of claim 3. Katou further teaches wherein an inner diameter of the downstream flow path is equal to or less than an inner diameter of the upstream flow path (as shown in Fig 2, where an inner diameter of the downstream flow path 2b near the restriction 2c has a diameter of D2 and an inner diameter of the upstream flow path 2a near the inflow port 2n has a diameter D1).

Regarding claim 9, Katou teaches all the limitations of claim 1. Katou further teaches wherein the colliding part is provided at a downstream end of the flow path member (as shown in Fig 2) and an end surface (interface between parts 2c and 2b) in the downstream side of the flow path member where the colliding part is provided is flat (where the interface is flat because the flow path is straight).



Regarding claim 15, Katou teaches all the limitations of claim 1. Katou further teaches where the minute bubble generator of claim 1 is provided on a home applicance using water (¶84).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied to claim 3 above, and further in view of “Snap fit design” published 17 Nov. 2014 accessed at <https://web.archive.org/web/20141117105528/http://www.gotstogo.com/misc/engineering_info/snap_design.htm> (hereafter Snap).

Regarding claim 5, Katou teaches all the limitations of claim 3. 
Katou does not teach:
an insertinq part provided to either of the upstream flow path member and the downstream flow path member, 
an inserted part provided to the remaining other of the upstream flow path member and the downstream flow path member and receiving insertion of the inserting part, and 
a deforming part provided to either of the inserting part and the inserted part and connecting the inserting part and the inserted part in a pressed state by deforming when the inserting part is inserted into the inserted part.
Snap teaches a snap fit connection (Fig 4b) comprising:
an inserting part (labeled below) provided on a first member,
an inserted part (labeled below) provided on a second member and receiving insertion of the inserting part (shown in Fig 4b), and
a deforming part (labeled below) provided to either of the inserting part and the inserted part and connecting the inserting part and the inserted part in a pressed state by deforming when the inserting part is inserted into the inserted part.
[AltContent: arrow][AltContent: textbox (Deforming part)][AltContent: arrow][AltContent: textbox (Second member)][AltContent: arrow][AltContent: textbox (Inserted part)][AltContent: arrow][AltContent: textbox (First member)][AltContent: arrow][AltContent: textbox (Inserting part)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Snap teaches where snap fits allow assembly of injection molded parts (first paragraph).

The modification would have resulted in an insertinq part provided to either of the upstream flow path member and the downstream flow path member; an inserted part provided to the remaining other of the upstream flow path member and the downstream flow path member and receiving insertion of the inserting part; and a deforming part provided to either of the inserting part and the inserted part and connecting the inserting part and the inserted part in a pressed state by deforming when the inserting part is inserted into the inserted part.


Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the closest prior art is Katou US 2014/0151470. Katou teaches the bubble generator with a flow path member and colliding part. Katou does not teach where the flow path member is provided with a projection contacting a 
Claims 11-13 depend upon claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/STEPHEN HOBSON/Examiner, Art Unit 1776